MEMORANDUM***
Jatinder Kaur and Ravinder Singh Kalsi, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s (“LJ”) denial of their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252 and review for substantial evidence an adverse credibility determination. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). We deny the petition.
Substantial evidence supports the BIA’s and Id’s adverse credibility determination. The record contains inconsistencies that go to the heart of Singh’s asylum claim, including whether Singh has had contact with family members in India, which goes to his fear of persecution. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Because Singh failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Mejia-Paiz v. INS, 111 F.3d 720, 725 (9th Cir.1997).
PETITION FOR REVIEW DENIED.

 This panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).